Citation Nr: 1810514	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, to include as secondary to bilateral flat feet, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral flat feet.  

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to an initial compensable rating for anemia, Chicago hemoglobin. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law
ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO in Nashville, Tennessee, which granted service connection for anemia and assigned it a non-compensable rating, and denied service connection for bilateral flat feet, and bilateral knee disability secondary to bilateral flat feet.  

The Board notes that in November 2016, the Veteran revoked Disabled American Veterans' representation in favor of Andrew L. Wener, Attorney at Law. 

The issue of potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a March 2016 VA 646 Statement of Accredited Representative suggesting that the Veteran is unemployable due to her service-connected disabilities.  In addition, various VA examiners opined that the Veteran's disabilities impacted her ability to work.  As will be discussed in the remand portion below, the Board finds that in light of the decision herein, the issue of TDIU requires further development and adjudication by the RO. 

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for left knee disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed claim of service connection for a left knee disability was denied by the RO in a May 2003 rating decision. 

2.  The evidence received since the final May 2003 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability. 

3.  The Veteran has a current bilateral flat feet disability; her bilateral flat feet pre-existed service as it was noted upon service entrance, and with resolution of any doubt in her favor, the disability was permanently worsened during service.

4.  The Veteran's hemoglobin levels have not been 10 gm/100 ml or less due to her anemia at any time during the pendency of this appeal and there is no objective evidence of iron-deficient anemia. 


CONCLUSIONS OF LAW

1.  The May 2003 rating decision denying service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final May 2003 rating decision is new and material, and the claim for service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral flat feet are met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

4.  The criteria for an initial compensable rating for anemia are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 7700 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the Veteran's prior representative argued, in a VA Form 646 dated March 2016, that the Veteran should be afforded new VA examinations in connection with her claims on appeal, since the most recent examinations occurred over two years earlier.  

However, the Board finds that as to the issue of entitlement to an initial compensable rating for anemia, there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  Furthermore, as will be discussed below, subsequent objective medical evidence necessary for rating anemia do not show any worsening throughout the pendency of this appeal. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to any other specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 




	(CONTINUED ON NEXT PAGE)


New and Material Evidence - Analysis

In a May 2003 rating decision, the RO considered and denied the Veteran's original claim for service connection for a left knee disability.  The RO notified the Veteran of the decision later that month, finding that the medical evidence of record failed to show that the disability has been clinically diagnosed and noted that her service treatment records (STRs) were silent to any complaints, treatments, or diagnosis of a left knee disability.  The Veteran filed a timely notice of disagreement (NOD) in June 2003, and a statement of the case (SOC) was issued in October 2003.  Nevertheless, the Veteran did not substantiate her appeal within the 60 days appeal period.  Therefore, the May 2003 decision is final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, the Veteran sought to reopen her claim for service connection left knee disability (and also claimed right knee disability at that time), both claimed as secondary to bilateral flat feet.  The RO reopened the left knee claim in its December 2013 SOC, but continued a denial of the claim.  However, regardless of the RO's reopening of the claim, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Board finds that the Veteran has offered a new theory of entitlement; namely, that her left knee disability is secondary to her bilateral flat feet.  The Court has held that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USC 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In April 2012, the Veteran underwent a VA examination during which she was diagnosed with left knee diagnoses of patellofemoral instability and arthritis.  In addition, the Veteran submitted a June 2015 medical nexus opinion from her treating physician at the VA indicating that her current left knee disability was related to her initial in-service injury.  This evidence showing a current diagnosis and a possible relationship between the current diagnosis and service is both new and material to the issue at hand.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for a left knee disability.


Service Connection for Bilateral Flat Feet 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

The Veteran in this case asserts that service connection for bilateral flat feet is warranted because her congenital flat feet disability was considerably worsened by her active duty service.  

The Board finds that the Veteran has a current disability of bilateral flat feet.  See e.g., February and April 2012 VA examination reports.  


The Board next finds that the Veteran's bilateral flat feet preexisted service, as bilateral asymptomatic flat feet was "noted" on her October 1986 service enlistment examination report.  Thus, in order to establish service connection for bilateral flat feet, there has to be a showing of aggravation (worsening beyond normal progression) of bilateral flat feet during active duty service.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting bilateral flat feet underwent a permanent worsening during service.  

Throughout her active duty service period, the Veteran complained of bilateral foot pain, which was regularly attributed to her flat feet.  For example, a May 1990 treatment record shows that the Veteran complained of flat feet pain after running and noted that arch support did not work.  The medical professional noted that another referral for podiatry was needed.  An Additional September 1990 treatment note shows that the Veteran was referred for evaluation of her asymptomatic flat feet to control flexible pes planus on weight bearing, and was prescribed polypropylene.  Later, an October 1991 treatment note shows that the Veteran requested a reevaluation for her painful feet, and stated that she was unable to run with the present orthotics.     

Notably, from being asymptomatic during entrance, her bilateral flat feet became symptomatic and required the use of polypropylene during the course of her service.    This evidence, overall, suggests worsening of disability during service, leaving only the question of whether such worsening was permanent in nature.  

Evidence weighing against a finding that the Veteran's bilateral flat feet disability was aggravated in service includes the April 2012 VA examiner's opinion that the Veteran's bilateral flat feet, clearly and unmistakably, were not aggravated beyond its natural progression by the Veteran's military service.  In reaching this conclusion, the April 2012 VA examiner reasoned that the flat feet is a multifactorial process, and while the Veteran did report some foot pain in service, it was unlikely that this activity changed the natural progression of her condition.  The examiner explained that while the cause of pes planus is not completely understood, it has been shown to be multifactorial and is unlikely to be aggravated or change its course simply by regular or even rigorous activity.  Though, the examiner also indicated that the Veteran's bilateral flat feet impacted her ability to work. The Board however observes that the examiner did not address the fact that the Veteran's pes planus was noted to have been asymptomatic upon entrance and symptomatic during service.  

Further development could be undertaken in an effort to obtain an additional etiology opinion.  However, based on the facts of this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's pre-existing pes planus disorder was permanently aggravated by service.  Thus, with resolution of any reasonable doubt in the Veteran's favor, service connection is granted.


Initial Compensable Rating for Anemia - Analysis

The Veteran filed a claim for anemia in April 2012, which was granted later that month and assigned a non-compensable initial rating under 38 C.F.R. § 4.117, DC 7700.  She asserts that a higher rating is warranted.

Under DC 7700, a 10 percent evaluation is warranted if hemoglobin is 10 gm/100 ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is warranted if hemoglobin is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted if hemoglobin is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope.  A 100 percent evaluation is warranted if hemoglobin is 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117.

Turning to the evidence, the Veteran was afforded a VA examination in April 2012.  She reported always being anemic.  The examiner indicated that her STRs show diagnoses of menorrhagia and anemia.  In November 2011, it was confirmed that she has Hemoglobin Chicago, which is an alpha variant with substitution of methionine in place of leucine at the position 136 on alpha gene.  The examiner noted that the clinical significance was unknown as this is a very rate disease, but noted that the Veteran definitely had iron deficiency anemia and was taking iron supplements.  Though, the examiner concluded that at the time of the examination, the Veteran was not anemic.  No additional symptoms were reported.  Hemoglobin (HGB) from blood work done in December 2011 was 10.3 gm/100ml.

During a December 2012 Gynecological conditions VA examination, HGB was 12.2, and the examiner noted that the Veteran's complete blood counts (CBCs) showed that she was anemic from August 2011 through April 2012, but subsequent results were essentially normal from September 2012 to the date of this examination.  The examiner further noted that the Veteran used to have heavy menstrual cycles, which have been regular, and her iron deficiency was corrected.    

During a February 2013 Chronic Fatigue Syndrome VA examination, the examiner concluded that the Veteran did not have a chronic fatigue syndrome, and her likely fatigue was due to her anemia, which was resolved for the most part due to treatment.  A Letter dated in February 2013 from the Veteran's treating physician at the local VAMC notes that she was still followed by the Hematology clinic. 

Medical treatment records from the Memphis VAMC dated from September 2012 to March 2017 show HGB levels between 12.1 and 14.4.  

A March 2015 progress note recognized the Veteran's reports of fatigue, but the medical professional noted that her hemoglobin levels were normal and as such her fatigue was not related.  It was suggested that it might be related to her depression.  

In September 2016, the Veteran representative asserted that her hemoglobin levels were low and that she experienced weakness, easy fatigability, and headaches.  As noted above however, HGB levels were taken thereafter, and in particular, her HGB level was 14.4 based on the most recent results of record obtained in March 2017.  
Based on the evidence, the Board finds that the Veteran's hemoglobin levels have been greater than 10gm/100ml throughout the period on appeal.  While the Veteran has reported symptoms such as weakness, easy fatigability, headaches, DC 7700 requires that these symptoms be accompanied by hemoglobin 10gm/100ml or less before a compensable rating is warranted.  For these reasons, the Board finds that a compensable initial rating for anemia is not warranted.

Finally, the Board notes that neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the weight of the evidence is against a compensable initial for anemia for the entire period on appeal.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that extent only, the appeal is granted.

Service connection for bilateral flat feet is granted. 

Entitlement to an initial compensable rating for anemia is denied. 


REMAND

A remand is necessary for the RO to implement the Board's decision herein, further develop the TDIU claim, and obtain an addendum medical opinion with regards to the Veteran's right and left knee disabilities.   

With regards to the Veteran's bilateral knee disability, as noted above the Board reopened the Veteran's claim for a left knee disability, and for the purpose of this remand recharacterize the claim as bilateral knee disability.  Notably, the Board finds that the VA and private nexus opinions of record are inadequate.  The February 2012 VA examiner's opinion noted that flat foot could potentially increase a patient's likelihood of having patellofemoral symptoms by increasing joint forces toward lateral subluxation, but patellofemoral disease is a multifactorial process.  Nevertheless, the VA examiner did not indicate whether this Veteran's flat feet caused or aggravated her bilateral knee disability.  

The Board further acknowledges that the Veteran submitted a private nexus opinion regarding her left knee disability, which indicated that the Veteran injured her left knee in May 1997 (three years after discharge from service), but then concluded that her knee pain was likely a result of her initial injury in service.  Here, the Board finds the opinion to be unclear, since it does not indicate which in-service injury is referenced, and the May 1997 injury was after separation from service.  

Furthermore, a December 2015 VA examiner's addendum opinion stated that there was no medical evidence that the current left knee condition was due to an injury in service, and the documented injury was treated conservatively with no chronic left knee condition is noted in service.  The examiner further noted that the left knee injury in service would not be anticipated to cause the early onset of arthritis or any other future knee condition.  Nevertheless, the examiner did not provide an opinion on the current diagnosis of bilateral patellofemoral instability and has not considered the Veteran's lay assertions of ongoing pain since service.  Accordingly, a new medical addendum opinion is necessary. 

In addition, as indicated above, the issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  However, in light of the Board's decision herein, and the remand the issue of entitlement to service connection for bilateral knee disability, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision herein granting service connection for bilateral feet disability. 

2.  Ensure that all outstanding VA treatment notes are associated with the claims file, and invite the Veteran to identify any private treatment records not already associated with the claims file. 

3.  Send the Veteran the appropriate notice as to how to substantiate her request for a TDIU.  Also provide her with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.  However, adjudication of entitlement to TDIU should not be made contingent on whether she fills out the application.

4.  Then, return the claims file to an appropriate VA examiner for an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed bilateral knee disability.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

(a) Provide an opinion as to whether the Veteran's currently diagnosed bilateral patellofemoral instability and arthritis of the knees is related to her active duty service. 

(b)  Provide an opinion as to whether the Veteran's currently diagnosed bilateral patellofemoral instability and arthritis of the knees were caused OR aggravated by her now service-connected bilateral flat feet. 

In doing so, your attention is called to the following: 

(i)  February 2012 and April 2012 VA examination reports;  (ii)  The Veteran's lay assertions that the first episode of patellar subluxation occurred in-service during basic training in 1987, but she never required a reduction maneuver to put the patellae back into their appropriate position; (iii)  June 2015 private opinion indicating that post-service left knee pain is related to reported in-service injury (Third Party Correspondence dated 06/29/2015), and; (iv)  Medical treatment notes dated September 2001 note that the Veteran had a long history of knee pain, right greater than left, since service.  Her knees were locking up, "buckle under," and she had difficulty bending.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of record, as necessary.  If the examiner is unable to provide any opinion without resort to speculation, then the examiner should explain the reasons why an opinion cannot be given without resort to speculation.

Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current bilateral knee disability is not related to service.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the bilateral knee claim on appeal as well as the claim for TDIU.  If the benefits on appeal remain denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


